DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-21 are presented for examination.

Claim Objections
Claim 4 is/are objected to because of the following informalities: 
"the user;" in line 4 of claim 4 should be "the user.";
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                  
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With respect to claim 21, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitation, which is the advanced search window providing means in claim 21, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claims 4, 11, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use language which does not make clear that which the Applicants intend to claim.  Examples include the following:
“it" in lines 3 and 4 of claim 4 is indefinite since it is not clear what “it” is referring to;
“custom groups can be created” in line 2 of claim 11 are indefinite since it is not clear if the groups are being created or not;
“custom groups can be color coded” in line 3 of claim 11 are indefinite since it is not clear if the groups are being color coded or not;
“custom categories can be manipulated ” in line 5 of claim 11 are indefinite since it is not clear if the categories are being manipulated or not;
“wherein messages can be sorted" in line 2 of claim 14 is indefinite since it is not clear if the message is being sorted or not;
“whether they are flagged or not flagged" in line 8 of claim 14 is indefinite since it is not clear who/what “they” is/are; and
“those" in lines 5 and 9 of claim 18 and line 2 of claim 4 are indefinite since it is not clear what “those” is referring to.
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterfield et al. (U.S. Publication No. 2005/0004989 A1).
With respect to claim 1, Satterfield discloses a method for providing a three panel email user experience solution recorded on non-transitory computer-readable medium, executable by a machine and rendered on the display of the machine, comprising the steps of: providing an application that is installed on a computing device for execution (i.e., While the invention will be described in the general context of program modules that execute in conjunction with an application program that runs on an operating system on a personal computer, ¶ 31). 
Satterfield further discloses providing email software executable on a hardware platform (i.e., While the invention will be described in the general context of program modules that execute in conjunction with an application program that runs on an operating system on a personal computer, ¶ 31). 
Satterfield also discloses the email software providing a three panel email display (i.e., see figures 2-3 showing the email software displays). 
Satterfield also discloses a left/first panel (i.e., see left most panel in figure 2).
Satterfield further discloses a middle/second panel (i.e., see 265 in figure 2).
Satterfield also discloses a right/third panel when viewed on a display screen from a user perspective scanning or viewing left to right across a display screen (i.e., see 270 in figure 2).

With respect to claim 12, Satterfield discloses wherein the middle/second panel shows all conversation emails received and sent as related to the item selected in left/first panel (i.e., see middle pane 265 in figure 2). 

With respect to claim 13, Satterfield discloses wherein upon selection of a left/first panel item, the selection is received by the second panel and the second panel is sent and received emails grouped by data or theme for the selected left/first panel item and then displayed in the middle/second panel (i.e., According to embodiments of the present invention, a user interface or pane 220 is provided with which the user may view a listing of electronic mail items that have been received by the user, that have been sent by the user, or which have been stored in one or more user-established storage folders. The user interface or pane 220 illustrated in FIG. 2 is illustrative of an electronic mail system inbox with which the user may display and review a listing of electronic mail items received by the user [wherein upon selection of a left/first panel item, the selection is received by the second panel and the second panel is sent and received emails grouped by data or theme for the selected left/first panel item and then displayed in the middle/second panel]. As illustrated in FIG. 2, a number of electronic mail items such as the mail item 260 and mail item 265 are listed in the inbox pane 220. A scroll button 245 is illustrated for allowing the user to scroll up or down through mail items listed in the inbox pane 220. To the right of the inbox pane 220, a preview pane 270 is illustrated for displaying the contents of a selected mail item. As is appreciated by those skilled in the art, if the user has activated the preview pane functionality, the user may receive a preview of the contents of a selected mail item by focusing on the mail item in the inbox pane 220, ¶ 40). 

With respect to claim 14, Satterfield discloses wherein messages can be sorted and/or grouped by: priority status (i.e., FIG. 13 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped according to importance level, ¶ 26). 
Satterfield also discloses ready/unread (i.e., Referring still to FIG. 3, a number of additional icons such as the envelope icon 310, the paperclip icon, and the thumbtack icon may be utilized to indicate properties of listed electronic mail. For example, a closed envelope icon 310 may indicate that the associated electronic mail item has not been read. An open envelope icon may indicate that an associated electronic mail item has been read, ¶ 46). 
Satterfield further discloses from/to (i.e., According to embodiments of the present invention, electronic mail items received, sent or stored in a variety of mail storage folders may be automatically sorted and grouped based on a number of sorting and grouping properties such as date, size, identity of party from which mail is received or to which mail is sent [from/to], folder identification, mail subject, mail type, mail flag type, presence or absence of mail attachments, or mail importance level. Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification, ¶ 29). 
Satterfield also discloses a theme (i.e., Mail may be sorted according to other sorting properties such as size of individual mail items or subject matter of mail items [a theme], ¶ 4.  According to embodiments of the present invention, electronic mail items received, sent or stored in a variety of mail storage folders may be automatically sorted and grouped based on a number of sorting and grouping properties such as date, size, identity of party from which mail is received or to which mail is sent [from/to], folder identification, mail subject, mail type, mail flag type, presence or absence of mail attachments, or mail importance level. Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification, ¶ 29). 
Satterfield further discloses no category (i.e., If no sorting properties are set for the user's electronic mail messages, the routine proceeds to block 1575, and the client side electronic mail software application is caused to display the user's electronic mail messages according to the persisted view definition without regard to any particular mail grouping categories or sorting properties, ¶ 66).
Satterfield also discloses attachments, attachment size (i.e., Other automatic grouping categories include groupings by folder identification, groupings by mail size, groupings by mail subject, groupings by mail type, groupings by flagged mail, groupings by mail with or without attachments, ¶ 10.  FIG. 12 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped according to whether or not mail items include attachments, ¶ 25.  FIG. 3 illustrates a computer screen display showing an electronic mail system inbox and a drop-down menu for selecting a desired automatic grouping arrangement according to embodiments of the present invention. As described above with reference to FIG. 2, according to embodiments of the present invention, an electronic mail system user may select one of a number of automatic mail grouping arrangements for applying to electronic mail received by the user or sent by the user, or the user may apply one or a number of automatic grouping properties to electronic mail stored by the user in a variety of mail storage folders. Referring to FIG. 3, in order to select a given automatic mail grouping arrangement, the user may select the "Arranged by" field 225 to open a drop-down menu 325 of automatic mail grouping arrangement types. As illustrated in FIG. 3, arrangement types that may be selected by the user include a "Date" arrangement, "Conversation" arrangement, "From" arrangement, "To" arrangement, "Folder" arrangement, "Size" arrangement [attachment size], "Subject" arrangement, "Type" arrangement, "Flag" arrangement, "Attachments" arrangement, "Importance" arrangement, and "Custom" arrangement, ¶ 44.  Also see figure 3). 
Satterfield also discloses date (i.e., FIG. 4 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped by date of receipt, ¶ 17). 
Satterfield further discloses priority/pinning (i.e., According to embodiments of the present invention, electronic mail items received, sent or stored in a variety of mail storage folders may be automatically sorted and grouped based on a number of sorting and grouping properties such as date, size, identity of party from which mail is received or to which mail is sent, folder identification, mail subject, mail type, mail flag type, presence or absence of mail attachments, or mail importance level [priority]. Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification, ¶ 29). 
Satterfield further discloses whether they are flagged or not flagged using a plurality of horizontally placed button controls located along the top header of the middle/second panel (i.e., FIG. 11 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped according to electronic mail flag type, ¶ 24.  Also see flags in 265 of figure 2). 

With respect to claim 17, Satterfield discloses wherein the right/third panel shows a message thread defined as an ordered set of related emails, related to the email selected in the middle panel (i.e., According to embodiments of the present invention, a user interface or pane 220 is provided with which the user may view a listing of electronic mail items that have been received by the user, that have been sent by the user, or which have been stored in one or more user-established storage folders. The user interface or pane 220 illustrated in FIG. 2 is illustrative of an electronic mail system inbox with which the user may display and review a listing of electronic mail items received by the user. As illustrated in FIG. 2, a number of electronic mail items such as the mail item 260 and mail item 265 are listed in the inbox pane 220. … To the right of the inbox pane 220, a preview pane 270 is illustrated for displaying the contents of a selected mail item [wherein the right/third panel shows a message thread defined as an ordered set of related emails, related to the email selected in the middle panel]. As is appreciated by those skilled in the art, if the user has activated the preview pane functionality, the user may receive a preview of the contents of a selected mail item by focusing on the mail item in the inbox pane 220, ¶ 40.  Selection of the "Conversation" arrangement type, illustrated in FIG. 3, causes a grouping of electronic mail items associated with an electronic conversation string between two or more electronic users. An example user interface for illustration of the "Conversation" arrangement type is not described herein [panel shows a message thread defined as an ordered set of related emails], ¶ 63). 
Satterfield further discloses the right/third panel shows both received and sent emails like the middle panel (i.e., According to embodiments of the present invention, a user interface or pane 220 is provided with which the user may view a listing of electronic mail items that have been received by the user, that have been sent by the user, or which have been stored in one or more user-established storage folders. The user interface or pane 220 illustrated in FIG. 2 is illustrative of an electronic mail system inbox with which the user may display and review a listing of electronic mail items received by the user. As illustrated in FIG. 2, a number of electronic mail items such as the mail item 260 and mail item 265 are listed in the inbox pane 220. A scroll button 245 is illustrated for allowing the user to scroll up or down through mail items listed in the inbox pane 220. To the right of the inbox pane 220, a preview pane 270 is illustrated for displaying the contents of a selected mail item. As is appreciated by those skilled in the art, if the user has activated the preview pane functionality, the user may receive a preview of the contents of a selected mail item by focusing on the mail item in the inbox pane 220, ¶ 40.  It would be a design decision to move the different panels to different positions). 

With respect to claim 18, Satterfield discloses a main horizontal header and toolbar is presented to the user via the display (i.e., Easy to read headings may be provided above each grouping to allow the user to quickly locate a desired mail item according to the identity of the party from which the mail received was received or to which the mail was sent, ¶ 9.  See toolbar across top of figure 2). 
Satterfield also discloses the main horizontal header/toolbar provides selectable buttons for creating a new email, sorting the middle/second panels list of emails by those that have been "only read", have attachments, one or a one or more customized categories, those flagged or flagged in combination with one or more of the other filters selected, the other filters being "only read", with attachments, and categories, by period broken down by day, week, month, year, and selectable dates, as well as sent, received and all message types (i.e., A user may sort listed mail items using a number of sorting properties [the main horizontal header/toolbar provides selectable buttons for creating a new email, sorting the middle/second panels list of emails], ¶ 4.  As briefly described above, embodiments of the present invention are directed to automatic grouping of electronic mail items in an electronic mail system. According to embodiments of the present invention, electronic mail items received, sent or stored in a variety of mail storage folders may be automatically sorted and grouped based on a number of sorting and grouping properties such as date, size, identity of party from which mail is received or to which mail is sent, folder identification, mail subject, mail type, mail flag type, presence or absence of mail attachments, or mail importance level. Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification [sorting the middle/second panels list of emails by those that have been have attachments], ¶ 29.  For example, if the "Date," arrangement t e is selected, but the "Show in groups" arrangement type is not selected, the electronic mail to which the "Date" arrangement type is applied will be sorted according to the date upon which electronic mail is received, but the mail will not be grouped into sub-groupings such as "Today," "Yesterday," "Earlier this week," and the like. Selection of the "show in groups" arrangement type causes the electronic mail sorted according to the selected arrangement type to be further grouped into sub-groups under the arrangement type, as described herein [period broken down by day, week, month, year], ¶ 45.  Referring still to FIG. 3, a number of additional icons such as the envelope icon 310, the paperclip icon, and the thumbtack icon may be utilized to indicate properties of listed electronic mail. For example, a closed envelope icon 310 may indicate that the associated electronic mail item has not been read. An open envelope icon may indicate that an associated electronic mail item has been read  [sorting the middle/second panels list of emails by those that have been "only read"], ¶ 46.  Additionally, electronic mail items grouped under a given sub-grouping heading may be sorted according to different sorting properties. As will be described with reference to FIG. 14 below, customized grouping properties may be created and used [have attachments, one or a one or more customized categories, those flagged or flagged in combination with one or more of the other filters selected], ¶ 47.  Likewise, the user has selected that electronic mail be shown in groups. Selection of the date arrangement type causes electronic mail received by the user to be displayed in "Date" order. As appreciated by those skilled in the art, the date ordered electronic mail may be displayed with the newest mail is displayed from the top and the oldest mail displayed at the bottom. Conversely, oldest mail may be displayed at the top with newest mail displayed at the bottom [by period broken down by day, week, month, year, and selectable dates, as well as sent, received and all message types], ¶ 48.  See toolbar across top of figure 2.  Also see headers/toolbars in figures 3-10 for the different buttons). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (U.S. Publication No. 2005/0004989 A1) in view of Sachidanandam et al. (U.S. Publication No. 2017/0093783), and further in view of Hu et al. (U.S. Publication No. 2019/0364006 A1).
With respect to claim 2, Satterfield discloses wherein the left/first panel illustrates primary/contacts emails, special folders, contacts, and contact groups; the left/first panel also includes important themes (i.e., Other automatic grouping categories include groupings by folder identification, groupings by mail size, groupings by mail subject, groupings by mail type, groupings by flagged mail, groupings by mail with or without attachments, groupings by importance level, or groupings according to identified mail conversation strings [the left/first panel also includes important themes]. For example, mail grouped by importance level may be displayed in three groupings divided by headings such as "high importance", "normal importance", and "low importance”, ¶ 10.  The user interface 200 illustrated in FIG. 2 includes a combined content selection and display pane 210 through which a user may select other types of functionality provided by a multiple functionality software application (described above) through which the user's electronic mail program is provided. For example, through the combined contents selection and display pane 210, the user may select calendar functionality, contacts functionality [wherein the left/first panel illustrates primary/contacts emails, contacts and contact groups], tasks functionality, notes functionality, and the like, ¶ 39.  FIG. 7 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped according to storage folders to which given electronic mail items are saved. According to the user interface or pane 220 illustrated in FIG. 7, the user has selected that electronic mail items be arranged by the "Folder" arrangement type. Accordingly, the "Arranged by" field 225 shows that the "Folder" arrangement type has been selected. According to this arrangement type, electronic mail received by the user or sent by the user that is stored in a number of different user-established electronic mail folders may be displayed in the pane 220 and may be grouped according to folder identification. For example, a first folder heading 710 may be displayed over electronic mail items 735 belonging to a first user folder. A second folder heading 720 may be displayed over electronic mail items 740 belonging to a second user folder. A third folder heading 730 may be displayed over electronic mail items 745 belonging to a third folder 730, and so on. By selecting the "Folder “arrangement type, the user may review in a single user interface or pane 220 all mail items across a number of user-specified mail folders, and the user may quickly review mail contained in different folders through use of the automatic grouping headings such as the headings 710, 720, 730 [wherein the left/first panel illustrates special folders], ¶ 52 and figure 7). 
Satterfield further discloses creating a category; and marking any email with a category (i.e., According to another aspect of the invention, automatic grouping categories or arrangements may be customized by a user. For example, the user may customize an automatic grouping such that mail items are first grouped or categorized according to date of receipt, followed by sub-grouping based on importance level. Thus, according to this example customized grouping, mail items are first grouped and divided according to date received or sent, followed by a further grouping within each first grouping according to importance levels associated with mail items grouped in each first grouping, ¶ 11.  Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification, ¶ 29). 
Satterfield may not explicitly disclose promo & robots.
However, Sachidanandam discloses promo & robots (i.e., In some example embodiments, incoming emails that are sent to a user's mailbox may go through the following steps: (1) User set rules/overrides may inform where the item should be delivered in the user's mailbox (to a particular folder, group, or to a particular section of the Inbox folder); (2) Spam/Junk filtering may remove unsafe items from the inbox, and move them to the Junk/Spam folders, ¶ 32.  The categories may include, for example, social items newsletters, promotions, ¶ 41) in order to provide prioritized and categorized presentation of items on an inbox of a communication application (¶ 5).
Therefore, based on Satterfield in view of Sachidanandam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sachidanandam to the system of Satterfield in order to provide prioritized and categorized presentation of items on an inbox of a communication application.
Satterfield and Sachidanandam may not explicitly disclose clicking or selecting a "#" symbol in the right/third panel; adding a particular theme to left/first panel for quick access, the left/first panel displaying categories, represented by a four dots square.
However, Hu discloses clicking or selecting a "#" symbol in the right/third panel; adding a particular theme to left/first panel for quick access, the left/first panel displaying categories, represented by a four dots square (i.e., The terminal device may receive a click operation instruction of a user for each option in the menu bar 31, to set the email box or an email in the email box. The toolbar 32 may include options of “create”, “print”, “delete”, “mark” [clicking or selecting a "#" symbol in the right/third panel], “reply to all”, “reply”, “forward”, and “send/receive”. The terminal device may receive a click operation instruction of the user for each option in the toolbar 32, to process the email in the email box. … The email folder area 33 may include options of a favorites folder 331 and an email folder 332. The email favorites folder 331 may include options of “inbox”, “unread”, “email marked with subsequent mark”, [adding a particular theme to left/first panel for quick access, the left/first panel displaying categories, represented by a four dots square] and “sent”, and the favorites folder 331 may be used to store an email collected by the user. For example, the “inbox” in the favorites folder 331 may be used to store an email collected by the user from the emails received in the email box. The email folder 332 includes options of an email box 3321 and a search folder 3322. The email box 3321 may include options of “draft”, “outbox”, “spam”, “inbox”, “sent”, and “deleted”. The options in the email box 3321 may be used to store an email sent from or received in the email box. For example, the “inbox” in the email box 3321 may be used to store an email received in the email box. The title bar 34 may include options such as “sender”, “subject”, and “time”, and the options may be used to set a display manner of the email in the email box. The email list area 35 may be used to display the email sent from or received in the email box. For example, after receiving a click operation instruction of the user for the “inbox” in the email box 3321, the terminal device may display the email received in the email box in the email list area 35. The email preview area 36 may be used to display a selected email in the emails displayed in the email list area 35, for example, display email information such as an email address of a sender, an email address of a recipient, an email address of a carbon copy, email sending time, and an email body that are of the selected email. The email search area 37 includes options of “input box” and “confirm”. The terminal device may receive a character entered by the user into the input box of the search area 37, receive a click operation instruction of the user for the option “confirm” in the search area 37, and search, in the email box, an email that corresponds to the character entered into the input box, ¶ 78.  It is a design decision to use various means/symbols that perform the same function as claimed and is therefore considered obvious to use other similar means/symbols to do so) in order to provide an email grouping method and apparatus (¶ 5).
Therefore, based on Satterfield  in view of Sachidanandam, and further in view of Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hu to the system of Satterfield  and Sachidanandam in order to provide an email grouping method and apparatus.

With respect to claim 3, Satterfield discloses wherein a contacts mail inbox or folder is presented in the left/first panel to assist in organization and sorting for a user and the user's experience (i.e., see pane 210 on left side of figure 2). 

With respect to claim 4, Satterfield discloses wherein primary emails are those emails received by a "contact", which is an email sender that is already known to the recipient/user and it highly likely to be an email the user wants to view, read, and respond to as it has importance and value to the user (i.e., Other automatic grouping categories include groupings by folder identification, groupings by mail size, groupings by mail subject, groupings by mail type, groupings by flagged mail, groupings by mail with or without attachments, groupings by importance level, or groupings according to identified mail conversation strings. For example, mail grouped by importance level may be displayed in three groupings divided by headings such as "high importance", ¶ 10.  According to another aspect of the invention, automatic grouping categories or arrangements may be customized by a user. For example, the user may customize an automatic grouping such that mail items are first grouped or categorized according to date of receipt, followed by sub-grouping based on importance level. Thus, according to this example customized grouping, mail items are first grouped and divided according to date received or sent, followed by a further grouping within each first grouping according to importance levels associated with mail items grouped in each first grouping, ¶ 11.  Thus, the high importance level indicates the primary emails are those emails received by a "contact", which is an email sender that is already known to the recipient/user and it highly likely to be an email the user wants to view, read, and respond to as it has importance and value to the user). 

With respect to claim 5, Satterfield discloses removing such clutter from the contacts email and separating emails from contact emails automatically for the user (i.e., Visible dividers with optional headings may be provided between mail categories to quickly draw a user's attention to a given mail category and to separate large numbers of mail into logical groupings to make location of specific mail items more manageable, ¶ 7).
Satterfield may not explicitly disclose a promo and robot main folder which identifies and groups robot emailers as promotions emails.
However, Sachidanandam discloses a promo and robot main folder which identifies and groups robot emailers as promotions emails (i.e., In some example embodiments, incoming emails that are sent to a user's mailbox may go through the following steps: (1) User set rules/overrides may inform where the item should be delivered in the user's mailbox (to a particular folder, group, or to a particular section of the Inbox folder); (2) Spam/Junk filtering may remove unsafe items from the inbox, and move them to the Junk/Spam folders, ¶ 32.  The categories may include, for example, social items newsletters, promotions, ¶ 41) in order to provide prioritized and categorized presentation of items on an inbox of a communication application (¶ 5).
Sachidanandam also discloses removing such clutter from the contacts email and separating promotion and robot emails from contact emails automatically for the user (i.e., Following the three example items are two categories of items displayed, Newsletters 212 and Other 214. The newsletters 212 category may be a group of newsletter communications categorized as such by the prioritization engine of the communication service and grouped together for separate viewing by the user. Some summary information such as number of available items in that group and names of the sources may be displayed as well. The Other 214 group may include items that are deemed to have lower priority based on the model discussed above. The user may view these items separately by selecting the group without having their inbox cluttered with a number of items in which they may not be highly interested, ¶ 34.  The categories may include, for example, social items newsletters, promotions [promotion and robot emails], purchases, travel items, finance items, events, contacts, family related items, photos, and documents, but are not limited to these examples, ¶ 41.  Diagram 500 shows items deemed to have lower priority according to the model discussed herein on a communication application user interface. The Other group containing items with lower priority may be displayed upon selection (506) of an “Other” control 504 in the list header 502. Example items listed in the Other group include an Online Game Update 512, a Trips category 514, Work Documentation Updates category 516, a Newsletters category 518, and a Promotions category 520 [promotion and robot emails], ¶ 47). 
Sachidanandam further discloses the promotion and robots folder collects and shows all promo emails and emails from robots (i.e., In some example embodiments, incoming emails that are sent to a user's mailbox may go through the following steps: (1) User set rules/overrides may inform where the item should be delivered in the user's mailbox (to a particular folder, group, or to a particular section of the Inbox folder); (2) Spam/Junk filtering may remove unsafe items from the inbox, and move them to the Junk/Spam folders, ¶ 32). 
Therefore, based on Satterfield in view of Sachidanandam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sachidanandam to the system of Satterfield in order to provide prioritized and categorized presentation of items on an inbox of a communication application.

With respect to claim 6, Satterfield may not explicitly disclose wherein primary/contacts emails email shows all emails from contacts and some important notifications from robots.
However, Sachidanandam discloses wherein primary/contacts emails email shows all emails from contacts and some important notifications from robots (i.e., Items that the user is likely to act on may trigger notifications immediately; (6) Using the computed value through the model, the item may be delivered to, for example, a “Focused” or “Other” section of the inbox [wherein primary/contacts emails email shows all emails from contacts and some important notifications from robots]; (7) Using the computed value through the model, unseen items within “Focused” or “Other” may be re-ordered such that items the user is most likely to act on are presented at the top of the list of unseen items (instead of being sorted by when the item arrived); (8) Using the computed value from content classification and any pre-assigned tag information already available for the item, the items may be displayed in the inbox with the corresponding labels, ¶ 32.  Diagram 200C of FIG. 2C shows a further alternative presentation, where in addition to the presentation configurations discussed above (or in place of) two main groups of items may be provided to be selected at a list header 232 of the communication application user interface. In some embodiments, the two main groups may include a “Focused” 234 group and the “Other” 236 group. The Other 236 group may be configured similarly to the Other 214 group as discussed in conjunction with FIG. 2A. The Focused 234 group may include items that are deemed to have a high(er) priority for the user based on the model discussed herein. The groups 234 and 236 may be selected (activated) 238 through gesture, touch, or other input and the items in the selected group displayed. The items in the selected group may be displayed according to another level of categorization and/or prioritization within that group similar to the categorization and prioritization as in the top level inbox items, Thus, categorization and prioritization according to embodiments may be in a layered fashion [shows all emails from contacts and some important notifications from robots], ¶ 36) in order to provide prioritized and categorized presentation of items on an inbox of a communication application (¶ 5).
Therefore, based on Satterfield in view of Sachidanandam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sachidanandam to the system of Satterfield in order to provide prioritized and categorized presentation of items on an inbox of a communication application.

With respect to claim 7, Satterfield discloses standard email folders for sent emails and draft emails (i.e., see sent and draft folders in 210 in figure 2). 

With respect to claim 8, Satterfield discloses one or more special folders for grouping emails based on various topics (i.e., see various folders in 210 in figure 2 such as traffic bulletins and large messages). 

With respect to claim 10, Satterfield may not explicitly disclose a robots tab for identifying contacts that are determined to be robots which send promotions or mass marketing type emails.
However, Sachidanandam discloses a robots tab for identifying contacts that are determined to be robots which send promotions or mass marketing type emails (i.e., Diagram 500 shows items deemed to have lower priority according to the model discussed herein on a communication application user interface. The Other group containing items with lower priority may be displayed upon selection (506) of an “Other” control 504 in the list header 502. Example items listed in the Other group include an Online Game Update 512, a Trips category 514, Work Documentation Updates category 516, a Newsletters category 518, and a Promotions category 520, ¶ 47.  When the promotions category is selected this would show entities that are considered robot/promo contacts which send promotions or mass marketing type emails) in order to provide prioritized and categorized presentation of items on an inbox of a communication application (¶ 5).
Therefore, based on Satterfield in view of Sachidanandam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sachidanandam to the system of Satterfield in order to provide prioritized and categorized presentation of items on an inbox of a communication application.

With respect to claim 11, Satterfield discloses wherein one or more custom groups can be created by the user (i.e., Customized automatic grouping arrangements may be created and applied to electronic mail items according to user specification, ¶ 29.  As will be described with reference to FIG. 14 below, customized grouping properties may be created and used, ¶ 47.  FIG. 14 illustrates a computer screen display showing an electronic mail user interface for displaying mail items grouped according to a customized automatic grouping specified by a user. As described above, according to embodiments of the present invention, a user may customize the automatic mail groupings applied to electronic mail messages received by, sent by, or stored by the user. The user may create custom automatic grouping arrangements in the form of combinations of other types of automatic grouping arrangements. For example, the user may create a customized automatic grouping arrangement whereby electronic mail is sorted and grouped based on the parties to which electronic mail items are sent combined with a sorting and grouping arrangement of electronic mail messages based on the date the messages are sent. Similarly, a user may create a customized automatic grouping arrangement whereby electronic mail items are sorted or grouped based on the date of receipt followed by a sorting and grouping of messages based on the importance level associated with particular mail items, ¶ 61). 
Satterfield further discloses custom groups can be color coded and named by a user for custom appearance and application (i.e., Each mail grouping arrangement type illustrated in FIG. 3 is described below with reference to FIGS. 4 through 14. As should be appreciated, the user interface drawings illustrated in FIGS. 4 through 14 are for purposes of example only, and actual implementations of the example user interfaces may differ greatly in terms of layout, coloring and inclusion of a variety of useful user interface icons [custom groups can be color coded and named by a user for custom appearance and application], ¶ 47.  According to an embodiment of the present invention, colored flags may be utilized to indicate certain information [custom groups can be color coded], ¶ 57). 
Satterfield also discloses the order of application for custom categories can be manipulated by a user for appearance purposed in the left/first panel where emails received the contacts listed or as part of a custom group are loaded as a list in the middle/second panel for review (i.e., According to another aspect of the invention, automatic grouping categories or arrangements may be customized by a user. For example, the user may customize an automatic grouping such that mail items are first grouped or categorized [the order of application for custom categories can be manipulated by a user for appearance purposed in the left/first panel], ¶ 11.  FIG. 3 illustrates a computer screen display showing an electronic mail system inbox and a drop-down user interface menu for selecting a desired automatic grouping arrangement according to embodiments of the present invention [the order of application for custom categories can be manipulated by a user for appearance purposed in the left/first panel], ¶ 16.  According to embodiments of the present invention, a user interface or pane 220 is provided with which the user may view a listing of electronic mail items that have been received by the user, that have been sent by the user, or which have been stored in one or more user-established storage folders. The user interface or pane 220 illustrated in FIG. 2 is illustrative of an electronic mail system inbox with which the user may display and review a listing of electronic mail items received by the user [where emails received the contacts listed or as part of a custom group are loaded as a list in the middle/second panel for review], ¶ 40). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (U.S. Publication No. 2005/0004989 A1) in view of Sachidanandam et al. (U.S. Publication No. 2017/0093783), and Hu et al. (U.S. Publication No. 2019/0364006 A1), and in further view of Brezina et al. (U.S. Publication No. 2009/0030933 A1).
With respect to claim 9, Satterfield discloses a contacts list (i.e., The user interface 200 illustrated in FIG. 2 includes a combined content selection and display pane 210 through which a user may select other types of functionality provided by a multiple functionality software application (described above) through which the user's electronic mail program is provided. For example, through the combined contents selection and display pane 210, the user may select calendar functionality, contacts functionality, ¶ 39). 
Satterfield, Sachidanandam and Hu may not explicitly disclose a contacts list is created by selecting all sender and recipient email address from all emails loaded into the program from a remote email server or one or more linked email accounts.
However, Brezina discloses wherein a contacts list is created by selecting all sender and recipient email address from all emails loaded into the program from a remote email server or one or more linked email accounts (i.e., In the example, the information displayed in the profile 308 includes an e-mail address 316, a phone number 318, communication statistics 320 (also known as usage statistics), a contact network 322, a conversation list 324, and a files exchanged list 326. In some implementations, the profile 308 can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs, additional e-mail addresses, or additional telephone numbers, ¶ 52.  Also see 322, 328 and 324 in figure 3A showing the contacts list created with sender and recipient email address from all emails loaded into the program from a remote email server or one or more linked email accounts.  Claim 10 also discusses the presenting email- and/or person-specific auto-replies and signatures along with one or more items from the repository, the one or more items being selected from the group comprising contact information, communication summaries, conversation threads, attachments to communications, communication statistics, related contacts, travel information, weather information, and information related to on-line retail purchases, claim 10) in order to provide for information presentation in electronic communications including email (¶ 4).
Brezina also discloses when a contact is selected by a user from the contacts list, emails received from, and emails sent to that contact are loaded as a list in the middle/second panel for review (i.e., In the example, the information displayed in the profile 308 includes an e-mail address 316, a phone number 318, communication statistics 320 (also known as usage statistics), a contact network 322, a conversation list 324, and a files exchanged list 326. In some implementations, the profile 308 can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs, additional e-mail addresses, or additional telephone numbers, ¶ 52.  Also see 324 middle pane in figure 3A showing the contacts list created).
Brezina also discloses contacts groups are created automatically from conversations and domains by special private algorithm (i.e., see figure 3A for automatic grouping of conversations). 
Therefore, based on Satterfield in view of Sachidanandam and Hu, and further in view of Brezina, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brezina to the system of Satterfield, Sachidanandam and Hu in order to provide for information presentation in electronic communications including email.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (U.S. Publication No. 2005/0004989 A1) in view of Brezina et al. (U.S. Publication No. 2009/0030933 A1).
With respect to claim 15, Satterfield discloses a collapse/expand button located at the end of the tool bar also provides the user the ability to expand and collapse emails by: day (i.e., see toolbars 235 and 240 for collapse/expand). 
Satterfield further discloses collapse/expand buttons for contact, theme, category, attachment size ranges/groups and no attachment groups (i.e., Mail items contained under each sub-grouping, such as the "Today" grouping 235 and the "Yesterday" grouping 240 may be collapsed underneath the prescribed heading. For example, selection of the collapse or expand icon displayed to the left of the "Today" heading causes all mail items under the "Today" heading 235 to collapse such that only the "Today" heading 235 is displayed to the user. Similarly, all other displayed categories may likewise be collapsed if desired by the user for management of space utilized by the user interface or pane 220, ¶ 43.  Referring to FIG. 4, the "Arranged by" field 225 shows the selected "Date" arrangement type. As described above, because the user has selected that electronic mail be shown in groups, a number of mail sub-group headings are displayed to further logically organize the electronic mail received by the user. For example, a "Today" heading 235 is shown over mail items 415 received by the user today. A "Yesterday" heading 240 is displayed over mail items 420 received by the user yesterday. An "Earlier this week" heading 400 is displayed over mail items received by the user earlier in the week prior to yesterday. And, a "Last week" heading 410 is displayed over electronic mail items received by the user last week. As should be appreciated, a number of other headings may be utilized such as "Last month" for mail items received last month, "Last year" for mail items received last year, and so on. Additionally, as described above with reference to FIG. 2, according to embodiments of the present invention, each sub-grouping may be collapsed such that only the group heading is displayed such that individual mail items under the collapsed heading are not visible until the collapsed group is expanded by the user, ¶ 49). 
Satterfield may not explicitly disclose showing the total number of emails each day as well as the number of emails for each contact by displaying a number next to a colored circle corresponding to a specific contact for each selected sorting feature provided in the horizontal tool bar.
However, Brezina discloses showing the total number of emails each day as well as the number of emails for each contact by displaying a number next to a colored circle corresponding to a specific contact for each selected sorting feature provided in the horizontal tool bar (i.e., In the example shown, a count 234 of 189 email messages can be automatically inserted into the message based on email usage statistics collected by the communication system 100. The user's return time 236 (e.g., "2 hours") can be calculated automatically from the user's (e.g., Jen's) expected return time and the current time-of-day, ¶ 36.  Stage 408 presents customized information (e.g., the email- and/or person-specific auto-replies and signatures) in response to user behavior. For example, referring to FIG. 2B, the messages 222-226 can be automatically generated based on rules or other communication system parameters set up by the user. The messages 222-226 can further include specific email-specific and person-specific information, such as the number of emails received from a contact, the number of un-read email messages in a user's inbox, the time until the user is expected to return from vacation, and so on, ¶ 63.  Also see claims 16-17 and 354 in figure 3B for the counts of total messages for specific contacts shown in a horizontal tool bar) in order to provide for information presentation in electronic communications including email (¶ 4).
Therefore, based on Satterfield in view of Brezina, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brezina to the system of Satterfield in order to provide for information presentation in electronic communications including email.

With respect to claim 16, Satterfield discloses wherein when grouped by theme, messages can be expanded or collapsed and show related thread messages (i.e., Mail items contained under each sub-grouping, such as the "Today" grouping 235 and the "Yesterday" grouping 240 may be collapsed underneath the prescribed heading. For example, selection of the collapse or expand icon displayed to the left of the "Today" heading causes all mail items under the "Today" heading 235 to collapse such that only the "Today" heading 235 is displayed to the user. Similarly, all other displayed categories may likewise be collapsed if desired by the user for management of space utilized by the user interface or pane 220. For example, if the user is momentarily only interested in mail received yesterday, the user may collapse the "Today" mail category 235 in order to allow more user interface space for mail items displayed under the "Yesterday" mail category, ¶ 43.  Referring to FIG. 4, the "Arranged by" field 225 shows the selected "Date" arrangement type. As described above, because the user has selected that electronic mail be shown in groups, a number of mail sub-group headings are displayed to further logically organize the electronic mail received by the user. For example, a "Today" heading 235 is shown over mail items 415 received by the user today. A "Yesterday" heading 240 is displayed over mail items 420 received by the user yesterday. An "Earlier this week" heading 400 is displayed over mail items received by the user earlier in the week prior to yesterday. And, a "Last week" heading 410 is displayed over electronic mail items received by the user last week. As should be appreciated, a number of other headings may be utilized such as "Last month" for mail items received last month, "Last year" for mail items received last year, and so on. Additionally, as described above with reference to FIG. 2, according to embodiments of the present invention, each sub-grouping may be collapsed such that only the group heading is displayed such that individual mail items under the collapsed heading are not visible until the collapsed group is expanded by the user, ¶ 49). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (U.S. Publication No. 2005/0004989 A1) in view of Shannon et al. (U.S. Publication No. 2006/0168006 A1).
With respect to claim 19, Satterfield may not explicitly disclose an algorithm; applying the algorithm to each email when received in order to distinguish human emails from robot emails.
However, Shannon discloses an algorithm; applying the algorithm to each email when received in order to distinguish human emails from robot emails (i.e., The present invention is directed to a method of processing electronic messages, to find bulk messages, and specifically those that are bulk and unwanted [an algorithm; applying the algorithm to each email when received in order to distinguish human emails from robot emails], commonly called spam. The method can be applied by a message provider, like an Internet Service Provider, or a company that runs an email server, to the messages received by the provider's users. In general, it can be applied by a provider of any type of electronic messages, including, but not limited to, email, instant messaging (IM), short message systems (SMS), text pagers and junk faxes. The method can also be applied by a group of users that are spread out over one or more message providers, where the users might implement the method by interacting in a peer-to-peer (p2p) fashion, ¶ 62.  Thus, mass marketing/bulk spam, which is robot email, is distinguished from regular emails from real human users) in order to allow for delivery and management related to techniques for automatically classifying electronic communications (¶ 3).  
Shannon further discloses applying the algorithm to each email when received in order to distinguish important robot emails from generic robot emails (i.e., Each user can maintain a "gray list" of bulk mail senders that she subscribes to, to distinguish between wanted bulk mail [applying the algorithm to each email when received in order to distinguish important robot emails from generic robot emails] and unwanted bulk mail (spam). The gray list can be used instead of a whitelist, and is far easier for the user to maintain, abstract.  Bulk mail consists of spam and newsletters. Since we can find bulk mail, our method allows the use of a "gray list" by each user. It is a list of newsletters that she subscribes to [applying the algorithm to each email when received in order to distinguish important robot emails from generic robot emails]. Hence, for a user's messages, since we can find the bulk mail within these, and now the user tells us which are the desired newsletters, we can identify spam, customized to her preferences, ¶ 67.  The gray list is a list of newsletters and other bulk mail senders that she want to get, ¶ 587.  Our gray list obviates all this. Our method objectively detects bulk mail, which is spam plus newsletters. It is possible to block all detected bulk mail. But what if a user subscribes to some newsletters? She just puts these into her gray list, ¶ 592). 
Shannon also discloses the algorithm analyzing the text of an email, words in the email, sentences in the email, phrases in the email (i.e., Another advantage is that we do not need to keep a list of words that might indicate spam, like "free" or "Easy Credit", to try to find in a Subject line. Quite apart from the fact that these are in one language, English, it is well known that spammers who want to put these in the Subject line can vary the spellings heavily, ¶ 371). 
Shannon further discloses based on findings, the algorithm making a decision whether the analyzed email is from a human or robot, and making a determination if the analyzed email is an important email from a robot that should be displayed to a user (i.e., The gray list is a list of newsletters and other bulk mail senders that she want to get, ¶ 587.  Thus, human and robot/bulk email are distinguished and wanted spam is singled out and displayed along with other human based email). 
Therefore, based on Satterfield in view of Shannon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shannon to the system of Satterfield in order to allow for delivery and management related to techniques for automatically classifying electronic communications.

With respect to claim 20, Satterfield may not explicitly disclose wherein the algorithm is further comprised of the following steps the algorithm recognizes well-known robot email sender addresses.
However, Shannon discloses wherein the algorithm is further comprised of the following steps the algorithm recognizes well-known robot email sender addresses (i.e., So in this example, we have this URL, "http://b.spammer.com/cgi-bin/buy?d=3". There are two directions that we go from here. Firstly, we extract the domain, which in this hypothetical case is spammer.com. This can be used to build an Exclude List, also known as a Real time Black List (RBL) [following steps the algorithm recognizes well-known robot email sender addresses], against which to check the bodies of future messages. (We will discuss this in detail later.) It is the use of this domain that offers a significant "force multiplier" against a spammer. Some antispam techniques used by others store the URL, and, for example, try to compare such URLs from an incoming message against a table of those found from spam. This is of limited utility. It will work against a spammer who does not vary the URL across many copies of a message. But it fails against a spammer who can easily introduce variability into the URL. For example, the spammer might use "http://b.spammer.com/cgi-bin/buy?d=3&id=123456789". The extra "id=123456789" can then be varied uniquely across millions of copies of a message. The spammer's software that parses the URL can simply discard this extra argument. Even more, a spammer who has a web server sitting at b.spammer.com can parse and discard anything to the right of "http://b.spammer.com/". Hence, there is no point keeping information to the right of the domain, ¶ 143.  Spammers can often modify most header information. They might alter the relay information to conceal the origin of the spam. Sometimes, they write invalid Internet Protocol addresses, or addresses of relays that are known to the receiving message server to be associated with spam [following steps the algorithm recognizes well-known robot email sender addresses], ¶ 339) in order to allow for delivery and management related to techniques for automatically classifying electronic communications (¶ 3).  
Shannon further discloses the algorithm recognizes well-known robot names (i.e., An ECM service may extract addresses and various heuristics (which we call "Styles") for use in analytical processes. Addresses, in this context, are taken to mean all electronic links, names and/or identifiers. This could include, but is not limited to, an IP address of a connecting ECM service, any routing identifiers or tokens in the header or body, and any electronic, and any linking or electronic connection information in the body (http links, ftp links, phone numbers, etc.), ¶ 91). 
Shannon also discloses the algorithm conducts a text analysis searching for specific words, sentences, and phrases that are indicators that an email is a robot email (i.e., Textual analysis identifies messages as containing words, word combinations, or word/sentence/paragraph structures that are categorized by an attendant rule-set, ¶ 13). 
Shannon further discloses the algorithm classifies an email as a robot email or a human email (i.e., This invention relates generally to information delivery and management in a computer network. More particularly, the invention relates to techniques for automatically classifying electronic communications as bulk versus non-bulk and categorizing the same, ¶ 3.  Thus, bulk spam email [robot email] is classified and separated from regular none spam [human email]). 
Therefore, based on Satterfield in view of Shannon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shannon to the system of Satterfield in order to allow for delivery and management related to techniques for automatically classifying electronic communications.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (U.S. Publication No. 2005/0004989 A1) in view of Pell et al. (U.S. Publication No. 2007/0061306 A1).
With respect to claim 21, Satterfield may not explicitly disclose an advanced search window.
However, Pell discloses an advanced search window (i.e., Embodiments of the present invention solve the above and other problems by providing an improved search and find function that integrates a data indexing engine for efficient and high speed data search and retrieval. A simplified search and find user interface is provided that is displayed in close proximity to selectable data storage folders and to other user interface components of a given software module, for example, an electronic mail software module. The search and find user interface [an advanced search window] may be used for searching data stored in a particular storage folder associated with a given software module (for example, a sent mail folder associated with an electronic mail module), ¶ 8) in order to provide a search feature for email.
Pell also discloses the advanced search window providing means for the advanced searching of one or more messages (i.e., Referring still to FIG. 2, the integrated search and find pane 300 is provided in the user interface 200 above the mailbox list pane 285 between the navigation pane 230 and the preview pane 290. When the search and find pane 300 is utilized, as described herein, to search for a particular data item, for example, an email message from a particular sender, results from the mail search, including all electronic mail items containing a keyword or other search query with which a search is initiated are listed beneath the search and find pane 300 in a results list as illustrated by the electronic mail messages 295 and 297 shown beneath the pane 300 in FIG. 2, ¶ 37). 
Pell further discloses advanced searching is performed by searching text, limiting a text search to the subject, body, attachments, and any combination thereof, as well as one or more email accounts and sender and recipients over a date range, and further narrowing to those received, flagged, sent, having attachments, drafts, marked as important, unread, and an excluding periodic (i.e., including all electronic mail items containing a keyword or other search query with which a search is initiated are listed beneath the search and find pane 300 in a results list as illustrated by the electronic mail messages 295 and 297 shown beneath the pane 300 in FIG. 2 [advanced searching is performed by searching text, limiting a text search], ¶ 37.  . That is, according to this embodiment, a search may begin automatically on the present scope (e.g., Sent mail items) when a search string is entered into the textbox 310 [sent], ¶ 42.  As should be appreciated, each of the illustrated textboxes may be modified to receive keywords or other alphanumeric text strings associated with many different criteria. Example search criteria that may be applied to the textboxes 715, 720, 725, 730 include body, categories, courtesy copy ("cc"), contacts, created by, due by, flag color, follow-up, from, importance, message, received, sensitivity, status, sent, subject, and the like. Thus, a user may tailor the expanded search and find pane 610 by specifying the types of search criteria that will be applied to a given search, ¶ 65). 
Therefore, based on Satterfield in view of Pell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pell to the system of Satterfield in order to provide a search feature for email.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
7/6/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447